DETAILED ACTION
Claim(s) 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) 62/773,454 submitted on November 30th, 2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on October 17th, 2019 and March 10th, 2020 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e. “CHANNEL QUALITY MEASUREMENT USING BEAM STEERING IN WIRELESS COMMUNICATION NETWORKS”).

The abstract of the disclosure is objected to because it is unclear if the limitation “during the frame” in lines 8-10 refers to a data frame. Correction is required. See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites: “determine a selected mode of the plurality of modes to communicate during the frame and operate at least one of the one or more modal antennas in the selected mode during the frame” in lines 10-11. 
	It is unclear if “the frame” refers to a “data” frame from “a plurality of frames” in line 5.
	There is insufficient antecedent basis for this limitation in the claim. 
	Claim 12 recites a similar limitation.
	Claim(s) 2-11 and 13-17 are also rejected for being dependent on a base claim.
For the purpose of examination, examiner will interpret as best understood. 

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 10, 11 and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Pajona et al. (US 2014/0376534 A1) hereinafter “Pajona” in view of Desclos et al. (US 9,609,654 B1) hereinafter “Desclos”.

Regarding Claim 1,
	Pajona discloses a communication system for point to multipoint communications [see fig. 1, pg. 2, ¶16 lines 1-11, an active antenna system for optimizing signal quality], comprising:
	one or more modal antennas [see fig(s). 1 & 2, pg. 2, ¶16 lines 1-11, including a modal antenna “200”], each modal antenna configured to operate in a plurality of modes [see fig. 1, pg. 2, ¶16 lines 1-11, the modal antenna “200” generates multiple modes], each of the plurality of [see fig. 1, pg. 2, ¶16 lines 1-11, the modes correspond to multiple radiation patterns];
	a transceiver configured to [see fig. 2, pg. 1, ¶6 lines 11-14, a transmitter and a receiver (i.e. a transceiver) implemented to] communicate with a plurality of client devices over a wireless communication medium via the one or more modal antennas [see pg. 3, ¶24 lines 11-18;  ¶25 lines 20-24, the access points communicate with each other to find out a combination of modes of the modal antennas that optimizes the signal quality for the devices (i.e. clients) linked to the WiFi network, by sending packet(s) using a modulation scheme];
	one or more control devices configured to control the operation of the one or more modal antennas [see fig. 2, pg. 2, ¶17 lines 17-23, by controlling the active elements “213” and “217” of the modal antenna “200”, the operation of two modes is obtained at a same frequency];
	wherein for each of the communication to one of the plurality of client devices [see pg. 3, ¶24 lines 11-18;  ¶25 lines 20-24, the sending of packet(s) using a modulation scheme, for access points to communicate with each other to find out a combination of modes of the modal antennas that optimizes the signal quality for the devices (i.e. clients) linked to the WiFi network], the one or more control devices are configured to [see fig. 2, pg. 2, ¶17 lines 17-23, the active elements “213” and “217” of the modal antenna “200” are implemented to] determine a selected mode of the plurality of modes to communicate during the frame [see fig. 4: Step “412”, pg. 3, ¶26 lines 9-13, determine one mode that provides the best CellQI at time “n” (i.e. a time frame or duration)] and to operate at least one of the one or more modal antennas in the selected mode during the frame [see fig. 4: Step “412”, pg. 3, ¶26 lines 9-13, and the modal antenna is configured to stay in the mode during the time interval (i.e. a time frame or duration). At this step, the signal quality for the devices in the cell covered by the selected mode of the modal antenna of each access point has been optimized].
	Pajona does not explicitly teach “a plurality of frames”.
[see col. 5, lines 24-29, primarily control of the switching scheme allow for pattern optimization at transmit time frames, receive time frames, or both].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a plurality of frames” as taught by Desclos in the system of Pajona for providing the advantage of small-area terminals to connect users at cell edges where the smaller power footprints reduce inter-cell interference for users in neighboring cells [see Desclos col. 6, lines 3-6].

Regarding Claim 2,
	The combined system of Pajona and Desclos discloses the communication system of claim 1 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna system for optimizing signal quality].
	Pajona further discloses wherein the selected mode is determined based at least in part on a channel quality indicator associated with communicating to the client device [see fig. 4, pg. 3, ¶26 lines 1-5, the EDL-CQI is obtained for each device, (EDL-CQI)1, (EDL-CQI)2, . . . and (EDL-CQI)M, where M is the number of devices in the cell covered by the mode “i” at time “n” (i.e. a time duration)].

Regarding Claim 3,
	Pajona discloses the communication system of claim 1 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna system for optimizing signal quality], wherein for a first communication with one or more first client devices [see pg. 3, ¶24 lines 11-18;  ¶25 lines 20-24, the sending of packet(s) using a modulation scheme, for access points to communicate with each other to find out a combination of modes of the modal antennas that optimizes the signal quality for the devices (i.e. clients) linked to the WiFi network], the one or more control devices are configured to [see fig. 2, pg. 2, ¶17 lines 17-23, the active elements “213” and “217” of the modal antenna “200” are implemented to] select a first mode of the plurality of modes to communicate with the one or more first client devices [see fig. 5, pg. 4, ¶27 lines 43-47, the interactive process for the AP1 and AP2 selects the mode j1 of the AP1 that optimize the signal quality over the cells associated with the AP1], wherein for a second communication with one or more second client devices [see pg. 3, ¶24 lines 11-18;  ¶25 lines 20-24, the sending of packet(s) using a modulation scheme, for access points to communicate with each other to find out a combination of modes of the modal antennas that optimizes the signal quality for the devices (i.e. clients) linked to the WiFi network], the one or more control devices are configured to select a second mode of the plurality of modes to communicate with the one or more second client devices [see fig. 5, pg. 4, ¶27 lines 43-47, the interactive process for AP2 selects the mode j2 of the AP2 that optimize the signal quality over the cells associated with the AP2], the first mode being different than the second mode [see fig. 5, pg. 4, ¶27 lines 26-29, the mode j2 that provides the best cell quality indicator associated with the AP2 is selected].
	Pajona does not explicitly teach “a frame”.
	However Desclos discloses a frame [see col. 5, lines 24-29, primarily control of the switching scheme allow for pattern optimization at transmit time frames, receive time frames, or both].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a frame” as taught by Desclos in the system of Pajona for the same motivation as set forth in claim 1.

Regarding Claim 10,
	The combined system of Pajona and Desclos discloses the communication system of claim 1 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna system for optimizing signal quality].
	Pajona further discloses wherein at least one of the modal antennas comprises a parasitic element and a radiating element [see fig. 2, pg. 2, ¶17 lines 1-6, a first parasitic element 212 coupled to an first active (i.e. radiating) element 213, and a second parasitic element 216 coupled to a second active (i.e. radiating) element 217].

Regarding Claim 11,
	The combined system of Pajona and Desclos discloses the communication system of claim 1 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna system for optimizing signal quality].
	Pajona further discloses wherein the communication system is implemented as at least part of a wireless local area network access point [see fig. 1, pg. 1, ¶14 lines 1-5, devices such as desktops, workstations, printers, etc. are linked to the WiFi network through access points AP1, AP2 and AP3].

Regarding Claim 18,
	Pajona discloses a wireless network access point [see fig. 1, pg. 1, ¶14 lines 1-5, a wireless access point (AP)], comprising:
	one or more modal antennas [see fig(s). 1 & 2, pg. 2, ¶16 lines 1-11, including a modal antenna “200”] operable in a plurality of different modes [see fig. 1, pg. 2, ¶16 lines 1-11, the modal antenna “200” generates multiple modes], each mode associated with a distinct radiation pattern [see fig. 1, pg. 2, ¶16 lines 1-11, the modes correspond to multiple radiation patterns];
	a transceiver configured to [see fig. 2, pg. 1, ¶6 lines 11-14, a transmitter and a receiver (i.e. a transceiver) implemented to] communicate with a plurality of client devices over a wireless communication medium via the modal antenna [see pg. 3, ¶24 lines 11-18;  ¶25 lines 20-24, the access points communicate with each other to find out a combination of modes of the modal antennas that optimizes the signal quality for the devices (i.e. clients) linked to the WiFi network, by sending packet(s) using a modulation scheme];
	one or more control devices configured to control the operation of the one or more modal antennas [see fig. 2, pg. 2, ¶17 lines 17-23, by controlling the active elements “213” and “217” of the modal antenna “200”, the operation of two modes is obtained at a same frequency] by selecting a mode of operating the modal antenna [see fig. 2, pg. 2, ¶18 lines 1-3, to select an optimal mode required for signal transmission and/or receiving] on a per frame [see fig. 4: Step “412”, pg. 3, ¶26 lines 9-13, by using the MCD algorithm, it is examined if any other mode j has a predicted CellQI higher than a predicted CellQI of the current mode i. If so, the mode switches to j; otherwise, the mode stays the same, as shown in Eq. (4). This procedure determines one mode that provides the best CellQI at time “n” (i.e. a time frame or duration)], per client [see fig. 4: Step “404”, pg. 3, ¶26 lines 1-5, the EDL-CQI is obtained for each device (i.e. client), (EDL-CQI)1, (EDL-CQI)2, . . . and (EDL-CQI)M, where M is the number of devices in the cell covered by the mode “i” at time “n” (i.e. a time duration)], per antenna basis [see fig. 4: Step “412”, pg. 3, ¶26 lines 9-13, the modal antenna is configured to stay in the mode during the time interval. At this step, the signal quality for the devices in the cell covered by the selected mode of the modal antenna of each access point has been optimized].
	Pajona does not explicitly teach “a plurality of frames”.
	However Desclos discloses a plurality of frames [see col. 5, lines 24-29, primarily control of the switching scheme allow for pattern optimization at transmit time frames, receive time frames, or both].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a plurality of frames” as taught by Desclos in the system of Pajona for providing the advantage of small-area terminals to connect users at cell edges where the smaller power footprints reduce inter-cell interference for users in neighboring cells [see Desclos col. 6, lines 3-6].

Regarding Claim 19,
	Pajona discloses the wireless network access point of claim 18 [see fig. 1, pg. 1, ¶14 lines 1-5, the wireless access point (AP)], wherein the one or more control devices are configured to [see fig. 2, pg. 2, ¶17 lines 17-23, by controlling the active elements “213” and “217” of the modal antenna “200”, the operation of two modes is obtained at a same frequency] by selecting a mode of operating the modal antenna [see fig. 2, pg. 2, ¶18 lines 1-3, to select an optimal mode required for signal transmission and/or receiving] on a per frame [see fig. 4: Step “412”, pg. 3, ¶26 lines 9-13, by using the MCD algorithm, it is examined if any other mode j has a predicted CellQI higher than a predicted CellQI of the current mode i. If so, the mode switches to j; otherwise, the mode stays the same, as shown in Eq. (4). This procedure determines one mode that provides the best CellQI at time “n” (i.e. a time frame or duration)], per client [see fig. 4: Step “404”, pg. 3, ¶26 lines 1-5, the EDL-CQI is obtained for each device (i.e. client), (EDL-CQI)1, (EDL-CQI)2, . . . and (EDL-CQI)M, where M is the number of devices in the cell covered by the mode “i” at time “n” (i.e. a time duration)], per antenna basis [see fig. 4: Step “412”, pg. 3, ¶26 lines 9-13, the modal antenna is configured to stay in the mode during the time interval. At this step, the signal quality for the devices in the cell covered by the selected mode of the modal antenna of each access point has been optimized] by performing operations [see fig. 2, pg. 2, ¶17 lines 17-23, the operation of two modes obtained at a same frequency], the operations [see fig. 2, pg. 2, ¶17 lines 17-23, the operation of two modes obtained at a same frequency] comprising:
	identifying the client device for communicating during the frame [see fig. 4: Step “404”, pg. 3, ¶26 lines 1-5, the EDL-CQI is obtained for each device, (EDL-CQI)1, (EDL-CQI)2, . . . and (EDL-CQI)M, where M is the number of devices in the cell covered by the mode “i” at time “n” (i.e. a time frame or duration)];
	determining a selected mode of the plurality of modes for the modal antenna to communicate during the frame based at least in part on the client device [see fig. 4: Step “412”, pg. 3, ¶26 lines 9-13, by using the MCD algorithm, it is examined if any other mode j has a predicted CellQI higher than a predicted CellQI of the current mode i. If so, the mode switches to j; otherwise, the mode stays the same, as shown in Eq. (4). This procedure determines one mode that provides the best CellQI at time “n” (i.e. a time frame or duration)];
	configuring the one or more modal antennas to operate in the selected mode during the frame [see fig. 4: Step “412”, pg. 3, ¶26 lines 9-13, the modal antenna is configured to stay in the mode during the time interval (i.e. a time frame or duration). At this step, the signal quality for the devices in the cell covered by the selected mode of the modal antenna of each access point has been optimized].
	Pajona does not explicitly teach “a frame”.
	However Desclos discloses a frame [see col. 5, lines 24-29, primarily control of the switching scheme allow for pattern optimization at transmit time frames, receive time frames, or both].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a frame” as taught by Desclos in the system of Pajona for the same motivation as set forth in claim 1.

Regarding Claim 20,
	The combined system of Pajona and Desclos discloses the wireless network access point of claim 19 [see fig. 1, pg. 1, ¶14 lines 1-5, the wireless access point (AP)].
	Pajona further discloses wherein the operation of determining a selected mode of the plurality of modes for the modal antenna to communicate during the frame based at least in part on the client device [see fig. 4: Step “412”, pg. 3, ¶26 lines 9-13, by using the MCD algorithm, it is examined if any other mode j has a predicted CellQI higher than a predicted CellQI of the current mode i. If so, the mode switches to j; otherwise, the mode stays the same, as shown in Eq. (4). This procedure determines one mode that provides the best CellQI at time “n” (i.e. a time frame or duration)] comprises:
[see fig. 4: Step “404”, pg. 3, ¶26 lines 1-11, the EDL-CQI is obtained for each device, (EDL-CQI).sub.1, (EDL-CQI).sub.2, . . . and (EDL-CQI).sub.M, where M is the number of devices in the cell covered by the mode i at time n]; and
	determining the selected mode based at least in part on the client index data [see fig. 4: Step “412”, pg. 3, ¶26 lines 9-13, determine one mode that provides the best CellQI at time “n” (i.e. a time duration)].

Claim(s) 4-9 and 12-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Pajona et al. (US 2014/0376534 A1) hereinafter “Pajona” in view of Desclos et al. (US 9,609,654 B1) hereinafter “Desclos” and in further view of Doan et al. (US 2011/0129009 A1) hereinafter “Doan”.

Regarding Claim 4,
	The combined system of Pajona and Desclos discloses the communication system of claim 1 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna system for optimizing signal quality].
	Pajona further discloses the one or more control devices are configured to access client index data associating one of the plurality of modes with the client device [see fig. 4: Step “404”, pg. 3, ¶26 lines 1-11, the access point (AP) has the modal antenna configured in one mode i at time n, where 1.ltoreq.i.ltoreq.N, and the EDL-CQI is obtained for each device, (EDL-CQI).sub.1, (EDL-CQI).sub.2, . . . and (EDL-CQI).sub.M, where M is the number of devices in the cell covered by the mode i at time n], the one or more control devices configured to determine the selected mode based at least in part on the client index data [see fig. 4: Step “412”, pg. 3, ¶26 lines 9-13, determine one mode that provides the best CellQI at time “n” (i.e. a time duration)].
	Neither Pajona nor Desclos explicitly teach “storing in one or more memory devices”.
[see pg. 4, ¶40 lines 4-12, program instructions stored within the memory “306”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “storing in one or more memory devices” as taught by Doan in the combined system of Pajona and Desclos for benefiting the mobile terminal in terms of transmit power efficiency [see Doan pg. 2, ¶27 lines 7-9].

Regarding Claim 5,
	The combined system of Pajona and Desclos discloses the communication system of claim 1 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna system for optimizing signal quality].
	Pajona further discloses wherein the one or more control devices are configured to generate the client index data based at least in part on one or more channel quality indicators obtained while operating the communication system in a training mode [see fig. 4, pg. 3, ¶25 lines 34-39, the CellQI for the mode i is generated by taking the average of all EDL-CQIs in the cell, a minimum of all EDL-CQIs in the cell, or other quantity based on the EDL-CQIs obtained respectively for the M devices in the cell when the modal antenna of the access point is configured in the mode i].
 
Regarding Claim 6,
	Pajona discloses the communication system of claim 5 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna system for optimizing signal quality].
	Pajona does not explicitly teach wherein the training mode is an “interframe” training mode.
	However Desclos discloses the training mode is an interframe training mode [see fig. 16, col. 10, lines 22-27, base terminal(s) adjust the modal antennas of users near adjacent cell edges to reduce the inter-cell interference and improve the capacity of the network].


Regarding Claim 7,
	Pajona discloses the communication system of claim 6 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna system for optimizing signal quality].
	Pajona does not explicitly teach wherein the interframe training mode is implemented in “both receive frames and transmit frames”.
	However Desclos discloses the interframe training mode is implemented in both receive frames and transmit frames [see col. 5, lines 24-29, primarily control of the switching scheme allow for pattern optimization at transmit time frames, receive time frames, or both].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the interframe training mode is implemented in “both receive frames and transmit frames” as taught by Desclos in the system of Pajona for the same motivation as set forth in in claim 1.

Regarding Claim 8,
	Pajona discloses the communication system of claim 6 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna system for optimizing signal quality].
	Pajona does not explicitly teach wherein “the interframe training mode is implemented only in receive frames”.
	However Desclos discloses the interframe training mode is implemented only in receive frames [see col. 5, lines 24-29, primarily control of the switching scheme allow for pattern optimization at receive time frames].


Regarding Claim 9,
	Pajona discloses the communication system of claim 5 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna system for optimizing signal quality].
 	Pajona does not explicitly teach wherein the training mode is an “intraframe” training mode.
	However Desclos discloses the training mode is an intraframe training mode [see col. 5, lines 30-36, in downlink the desired signal and intra-cell interference pass through the same propagation channel].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the training mode is an “intraframe” training mode” as taught by Desclos in the system of Pajona for the same motivation as set forth in in claim 1.

Regarding Claim 12,
	Pajona discloses a method for communicating in a point to multipoint communication system [see fig. 1, pg. 2, ¶16 lines 1-11, an active antenna method and system for optimizing signal quality], the method [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna method] comprising:
	communicating data to a plurality of client devices using one or more modal antennas [see pg. 3, ¶24 lines 11-18;  ¶25 lines 20-24, the access points communicate with each other to find out a combination of modes of the modal antennas that optimizes the signal quality for the devices (i.e. clients) linked to the WiFi network, by sending packet(s) using a modulation scheme], each modal antenna operable to be configured in a plurality of different modes [see fig. 1, pg. 2, ¶16 lines 1-11, the modal antenna “200” generates multiple modes], each mode associated with a distinct radiation pattern [see fig. 1, pg. 2, ¶16 lines 1-11, the modes correspond to multiple radiation patterns];
	wherein, the method [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna method] comprises:
	identifying the client device for communicating during the frame [see fig. 4: Step “404”, pg. 3, ¶26 lines 1-5, an EDL-CQI is obtained for each device, (EDL-CQI)1, (EDL-CQI)2, . . . and (EDL-CQI)M, where M is the number of devices in the cell covered by the mode “i” at time “n” (i.e. a time frame or duration)];
	determining a selected mode of the plurality of modes for the modal antenna to 	communicate during the frame based at least in part on the client device [see fig. 4: Step “412”, pg. 3, ¶26 lines 9-13, by using the MCD algorithm, it is examined if any other mode j has a predicted CellQI higher than a predicted CellQI of the current mode i. If so, the mode switches to j; otherwise, the mode stays the same, as shown in Eq. (4). This procedure determines one mode that provides the best CellQI at time “n” (i.e. a time frame or duration)];
	configuring the one or more modal antennas to operate in the selected mode during the frame [see fig. 4: Step “412”, pg. 3, ¶26 lines 9-13, the modal antenna is configured to stay in the mode during the time interval (i.e. a time frame or duration). At this step, the signal quality for the devices in the cell covered by the selected mode of the modal antenna of each access point has been optimized].
	Pajona does not explicitly teach “a plurality of frames”.
	However Desclos discloses a plurality of frames [see col. 5, lines 24-29, primarily control of the switching scheme allow for pattern optimization at transmit time frames, receive time frames, or both].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a plurality of frames” as taught by Desclos in [see Desclos col. 6, lines 3-6].
	Neither Pajona nor Desclos discloses “time division multiplexing”.
	However Doan discloses time division multiplexing [see pg. 4, ¶46 lines 6-11, time division multiplexing (TDM)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “time division multiplexing” as taught by Doan in the combined system of Pajona and Desclos for benefiting the mobile terminal in terms of transmit power efficiency [see Doan pg. 2, ¶27 lines 7-9].

Regarding Claim 13,
	The combined system of Pajona, Desclos and Doan discloses the method of claim 12 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna method].
	Pajona further discloses wherein determining a selected mode of the plurality of modes for the modal antenna to communicate during the frame based at least in part on the client device [see fig. 4: Step “412”, pg. 3, ¶26 lines 9-13, by using the MCD algorithm, it is examined if any other mode j has a predicted CellQI higher than a predicted CellQI of the current mode i. If so, the mode switches to j; otherwise, the mode stays the same, as shown in Eq. (4). This procedure determines one mode that provides the best CellQI at time “n” (i.e. a time frame or duration)] comprises:
	accessing client index data associating the client device with the selected mode [see fig. 4: Step “404”, pg. 3, ¶26 lines 1-11, the EDL-CQI is obtained for each device, (EDL-CQI).sub.1, (EDL-CQI).sub.2, . . . and (EDL-CQI).sub.M, where M is the number of devices in the cell covered by the mode i at time n]; and
[see fig. 4: Step “412”, pg. 3, ¶26 lines 9-13, determine one mode that provides the best CellQI at time “n” (i.e. a time duration)].

Regarding Claim 14,
	The combined system of Pajona, Desclos and Doan discloses the method of claim 13 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna method].
	Pajona further discloses wherein the client index data is generated based at least in part on one or more channel quality indicators obtained while operating the communication system in a training mode [see fig. 4, pg. 3, ¶25 lines 34-39, the CellQI for the mode i is generated by taking the average of all EDL-CQIs in the cell, a minimum of all EDL-CQIs in the cell, or other quantity based on the EDL-CQIs obtained respectively for the M devices in the cell when the modal antenna of the access point is configured in the mode i].

Regarding Claim 15,
	Pajona discloses the method of claim 14 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna method].
	Neither Pajona nor Doan explicitly teach wherein the training mode is an “interframe” training mode.
	However Desclos discloses the training mode is an interframe training mode [see fig. 16, col. 10, lines 22-27, base terminal(s) adjust the modal antennas of users near adjacent cell edges to reduce the inter-cell interference and improve the capacity of the network].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the training mode is an “interframe” training mode as taught by Desclos in the combined system of Pajona and Doan for the same motivation as set forth in in claim 12.

Regarding Claim 16,
	Pajona discloses the method of claim 14 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna method].
	Neither Pajona nor Doan explicitly teach wherein the training mode is an “intraframe” training mode.
	However Desclos discloses the training mode is an intraframe training mode [see col. 5, lines 30-36, in downlink the desired signal and intra-cell interference pass through the same propagation channel].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the training mode is an “intraframe” training mode” as taught by Desclos in the combined system of Pajona and Doan for the same motivation as set forth in in claim 12.

Regarding Claim 17,
	The combined system of Pajona, Desclos and Doan discloses the method of claim 12 [see fig. 1, pg. 2, ¶16 lines 1-11, the active antenna method].
	Pajona further discloses wherein configuring the one or more modal antennas to operate in the selected mode comprises adjusting electrical characteristics of one or more parasitic elements positioned proximate to a radiating element [see fig. 2, pg. 2, ¶17 lines 1-20, The active elements 213 and 217 include switches that either electrically connect (short) or disconnect (open) the parasitic elements 212 and 216 to the ground plane 208. … by controlling the active elements 213 and 217 of the modal antenna 200, the operation of two modes can be obtained at the same frequency].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469